Citation Nr: 1450868	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  10-04 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ankle disability.

2.  Entitlement to service connection for left knee disability, to include a meniscal tear (claimed as left leg disability).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from April 1972 to February 1975.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO, inter alia, denied service connection for disabilities of the left ankle and left knee/leg.  In August 2009, the Veteran filed a notice of disagreement (NOD) as to the denials of service connection.  The RO issued a statement of the case (SOC) in December 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month. 

In his December 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  The requested hearing was scheduled for May 2012 and notice to that effect was mailed to the appellant in March 2012.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the appellant failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

In September 2012, the Board remanded the Veteran's claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claims (as reflected in an April 2013 supplemental SOC (SSOC)) and returned the matters on appeal to the Board for further consideration.

In September 2013, the Board again remanded the Veteran's claims to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claims (as reflected in an November 2013 supplemental SOC (SSOC)) and returned the matters on appeal to the Board for further consideration.

In December 2013, the Veteran submitted a private opinion directly to the Board that had not been considered by the RO.  However, in a prior December 2013 statement, the Veteran waived initial RO consideration of any future evidence submitted.  Thus, this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).  

In March 2014, the Board sought an expert medical opinion from the Veterans Health Administration (VHA).  A VHA opinion was received in April 2014.  In May 2014, the Board sought clarification from the VHA examiner.  That same month, the Board received an addendum opinion from the April 2014 VHA examiner.  In August 2014, VA provided these opinions to the Veteran and his representative with a 60-day period of time to provide additional evidence and/or argument.  However, the appellant did not respond.  

As a final preliminary matter, the Board notes that this case was processed using the paperless, electronic Veterans Benefit Management System (VBMS) and Virtual VA claims processing systems.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  A left lower leg fracture pre-existed the Veteran's service and did not chronically increase in severity during or as a result of service.

3.  Although the Veteran's service treatment records reflect evaluation and treatment for shin splints and reports of left lower leg pain, a left ankle disability was first competently and credibly shown many years post service, and the most probative medical opinion evidence on the question of whether there exists a medical nexus between the Veteran's current left ankle disability and service weighs against the claim.

4.  Although the Veteran's service treatment records reflect evaluation and treatment for shin splints and reports of left lower leg pain, a left knee disability, to include a meniscal tear, was first competently and credibly shown many years post service, and the most probative medical opinion evidence on the question of whether there exists a medical nexus between the Veteran's current left knee disability, to include a meniscal tear, and service weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle disability are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).

2.  The criteria for service connection for a left knee disability, to include a meniscal tear (claimed as left leg disability), are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a June 2008 pre-rating letter, the RO provided notice to the appellant explaining what information and evidence was needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the appellant with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The August 2009 rating decision reflects the initial adjudication of the claims after the issuance of this letter.  Hence, the June 2008 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records as well as post-service VA treatment records identified by the Veteran.  The Board observes that the Veteran indicated that he had been treated at the VA Medical Center (VAMC) in New York, New York.  However, upon request for such records, in October 2008 the facility responded that it had no records for the Veteran.  In April 2009, VA notified the Veteran that no such records were available.  Thus, any further attempts to obtain such records would be futile.  Also of record and considered in connection with the claims are various written statements provided by the appellant and by his representative, on his behalf.  The appellant has not identified any additional post-service medical evidence that must be obtained as relevant to his claim herein decided.  Thus, the Board finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required.

As noted, the Board sought further development of the claims in September 2012 and September 2013.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998). 

In September 2012, the Board instructed the RO/AMC to obtain any additional VA treatment records from the Bay Pines, Florida VA Health Care System (VAHCS) (dated since January 1, 1999), from the Cincinnati, Ohio VA Medical Center (VAMC) (dated prior to July 16, 1998, and from the Nashville, Tennessee VAMC (dated since February 1975) and send the Veteran another letter requesting any additional evidence.  In September 2013, the Board was directed to obtain additional VA treatment records from Bay Pines, Florida VAHCS from February 2013 to the present and send another letter to the Veteran requesting any additional evidence.  Thereafter, the RO/AMC was directed to arrange for the Veteran to undergo VA examinations with respect to the issues on appeal after all the pertinent records were associated with the claims file.  

In compliance with the remand directives, in September 2012 and September 2013, the RO/AMC sent letters to the Veteran requesting information concerning any additional information and evidence with respect to his claims.  The RO obtained the additional VA treatment records identified from the Bay Pines, Florida, Cincinnati, Ohio and Nashville, Tennessee VAMCs, which have been associated with the record.  The Board observes that the only records received from the Nashville, Tennessee VAMC were dated in March 2012.  Although the RO requested records from the Nashville, Tennessee VAMC since 1975, the Nashville VAMC responded that these treatment records were the only records it had for the Veteran.  In April 2013, the RO contacted the Veteran informing him that it was unable to obtain any additional records and asked him if he had any records or knew where the record may be located.  The Veteran responded that he did not.  Subsequently, that same month, the RO prepared a Formal Finding of Unavailability of any additional records from the Nashville VAMC.  

Moreover, the Veteran was afforded additional VA examinations in April 2013 and October 2013.  However, as the Board found these VA examinations to be inadequate for appellate review, as noted above, the Board obtained expert medical opinion from the VHA.  The opinion and addendum obtained, dated in April and May 2014, were based upon an accurate review of the factual history as found by the Board, directly answers the questions posed by the Board, and cites to specific findings and rationale to support the conclusion reached.  Overall, the Board finds that the VHA opinion with addendum  comply with the Board's opinion request, and are adequate for appellate review.

The Board also finds that no additional AOJ action on either claim on appeal, prior to appellate consideration, is required.  In particular, the Board finds that the RO/AMC have substantially complied with the Board's remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. The appellant has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006)(rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran asserts that his current left ankle and knee disabilities are related to in-service incidents or injuries.  In this regard, he has asserted that his pre-existing left leg fracture was aggravated in service causing his current left ankle and knee disabilities.  In the alternative, he has claimed that his current left ankle and left knee disabilities manifested during service.  As the same evidence addresses both of these issues, the Board has considered them under the same analysis.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and arthritis becomes manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

As an identified chronic disease, arthritis may be subject to service connection based upon a showing of continuity of symptomatology .  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the instant case, the report of the Veteran's service enlistment examination documents that he had fractured his left lower leg prior to entering service.  While the Veteran's lower extremities were evaluated as clinically normal, scars on the medial and lateral subpatellar on the lower leg was observed.  Follow up service treatment records observed that the Veteran reported severe pain when running in the left tibia/fibula.  Another record in May 1972 showed that the Veteran presented with his left leg and foot hurting and an assessment of shin splints was given.  Further, in October 1974, the Veteran was involved in a motorcycle accident and had multiple abrasions on his knees.  A subsequent record again indicated that the Veteran reported left foot and leg pain.  Importantly, his February 1975 service examination prior to discharge showed that his lower extremities were clinically evaluated as normal.  In other words, there was no objective finding of a chronic left ankle and/or left disability.  However, on his report of medical history dated in February 1975, the Veteran reported a history of trick or locked knee.    

A veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.  The Board notes that a pre-existing disorder need not be symptomatic at entry, only noted by the examiner.  See Verdon v. Brown, 8 Vet. App. 529, 534-535 (1996).  As such, in the instant case, the presumption of soundness with regard the Veteran's broken leg does not apply.  See 38 U.S.C.A. §§ 1111 (West 2002); 38 C.F.R. § 3.304 (b) (2014).  However, the question is whether the pre-existing broken leg was aggravated during, or as a result of, service.  Id; see also 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

Aggravation is presumed under 38 U.S.C.A. § 1153 where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).

Considering the evidence in light of the governing legal authority, the Board finds that the claims for service connection for a left ankle disability and for left knee disability, to include a meniscal tear, must be denied.

The Veteran filed his current claims for service connection for left ankle and left knee disabilities in May 2008.  The first post-service medical evidence of any left lower extremity problems was when the Veteran presented to the VA with left knee pain in July 1998, approximately 23 years after his discharge from service.  Follow up treatment records in August 2008 showed that the Veteran reported left knee/thigh pain since 1975 in-service injury.  At that time, he reported that he broke his femur in service.  Follow up treatment records continued to show complaints of left knee/leg pain. 

He was afforded a VA examination in July 2009.  The examination report reflected a reported history of left leg/knee pain for "years" with recent X-ray and MRI evidence of degenerative joint disease and meniscal tear.  The final impression was meniscal tear of the left knee.  The examiner opined that such disability is not related to military service as there was no indication of any internal derangement of the knee during service.  As to whether a remote fracture of the leg contributed to such disability (or aggravated the left knee), the physician indicated that opining on such matters would require resorting to speculation. 

In a September 2012 remand, the Board observed that the July 2009 examiner failed to address whether the Veteran's left knee degenerative joint disease (diagnosed by X-ray in the contemporaneous record) is medically related to his military service.  Additionally, relevant service treatment records were not discussed, including evidence of leg pain complaints during basic training (diagnosed as shin splints).  Finally, the Board observed that the examiner's explanation as to why an opinion could not be provided regarding aggravation was wholly inadequate, especially in light of the fact that the correct question was whether the Veteran's preexisting fracture of the distal femoral shaft was aggravated by service (rather than whether such injury aggravated his current knee disability).  See also Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that the Board may only rely on an opinion that a finding cannot be rendered without resort to speculation only if it is supported by an explanation of the basis for such an opinion or if the basis is otherwise apparent in the Board's review of the evidence).  As such, the Board remanded the case to obtain an addendum opinion.

The Veteran was afforded another VA examination in April 2013.  The examiner indicated that it was impossible to determine whether the Veteran's current knee condition was related to his pre-service fractured femur without resorting to mere speculation.  She then commented that the Veteran had degenerative joint disease and a meniscal tear.  There was no mention of knee condition on separation physical.  Moreover, the Veteran had indicated that he worked in construction for many years as a floor tile layer and this work was most likely the cause of his current knee condition and not his military service.  The examiner also noted a history of falls. 

In September 2013, the Board observed that, although the examiner appeared to indicate that the Veteran's knee condition was not related to service in her rationale, the examiner did not offer a clear etiology opinion as directed in the prior remand, and, in fact, indicated that rendering such opinion was impossible.  Hence, the examiner's comments were deemed internally inconsistent.  Additionally, as with the prior July 2009 VA examination, relevant service treatment records were not discussed, including evidence of leg pain complaints during basic training (diagnosed as shin splints).  Likewise, the examiner's explanation as to why an opinion could not be provided regarding aggravation was wholly inadequate, as the examiner failed to provide any explanation why such was the case.  See Jones, cited above.  Thus, the case was remanded again.  

In October 2013, the Veteran was afforded another VA examination.  The Veteran reported experiencing left ankle pain in service.  He also reported that he broke his femur one year before service and running in service aggravated his knee.  The examiner diagnosed left ankle pain, likely degenerative joint disease, internal derangement (meniscal tear, posterior horn of medical meniscus of the left knee and degenerative joint disease of the left knee.  The examiner opined that any left ankle or left knee condition was less likely than not caused by or aggravated in service.  The examiner found no evidence of a chronic ankle or knee condition in service.  The examiner noted a history of multiple injuries and fractures before and after service.  It was also observed that the Veteran worked construction for many years after service, which could be a source of stress on the joints.  There were also no diagnoses of degenerative joint disease of the left ankle or internal derangement or meniscus tear of the left knee in service.  

Unfortunately, the provided opinion was also inadequate as, again, the examiner did not discuss relevant service treatment records, including evidence of left leg pain during basic training.  In fact, even though the Veteran reported that he had shin splints in service, the examiner indicated that there was no evidence of shin splints in the service treatment records, which as noted above, is incorrect.  Moreover, the examiner did not provide a clear rationale with respect to the finding that the Veteran's preexisting leg condition was not aggravated in service.  She only noted pre-service and post-service injuries.  

Moreover, in December 2013, the Veteran submitted a handwritten private opinion that stated that it was at least as likely as not that the Veteran's left knee and ankle conditions were a result of his service-related injuries.  However, the private examiner failed to provide any sort of rationale for this opinion. 

Therefore, the Board obtained a VHA medical expert opinion in April 2014.  Unlike previous examinations and opinions, the expert discussed the May 1972 complaint of leg pain and diagnosis of shin splints.  The examiner observed that this was a one-time visit.  A review of the literature, and in questioning orthopedic colleagues, the examiner could find no reference of shin splints causing arthritis or meniscus tear in the knee, nor arthritis in the ankle.  A review of the record revealed this one and only visit for shin splints problems.  In addition, the examiner was not able to find a medical entry, mentioned in the letter, which stated that the Veteran had left foot pain and leg pain subsequent to initial treatment of the motorcycle accident in 1974.  This motorcycle accident appears, from the scant amount of notes and documented visits to be mostly superficial abrasions with no documented fractures of ligamentous injuries.  

In reviewing the medical record, the examiner could not find any additional specific complaints or clinic visits isolated to his knee or ankles during his time in service that would pertain to an aggravation of preexisting condition of fractured leg, noted on the SF 93 of his 1972 AFEES entrance physical.  

The question of his "trick or locked knee", is in reference to questionnaire on block #11 of the SF 93 for his separation physical in 1975.  This notation was explained in block #25 as pertaining to broken bones and tricked or locked knee referred to dislocated hip secondary to basketball accident in 1971, treated, not incapacitating.  Please note that prior to service injury, a hip dislocation, was never mentioned in the entrance physical.  This incident was a different injury than a broken leg.

Based on the information above, the examiner would agree with the previous reviewers that both knee and ankle were less likely as not to have been caused by or aggravated in service.  

While the examiner did respond to the questions set forth in the opinion request and provide a rationale, he also indicated that he did not review all of the evidence of record-specifically, the post service medical records and July 2009 and April 2013 VA examination reports.  Thus, the physician was requested to prepare an addendum opinion clearly stating that all of the Veteran's records have been reviewed and considered, and then based on the review of all the records and consistent with sound medical principles, clearly indicated whether such review warrants revision or reversal of his prior opinion that the Veteran's knee and ankle disabilities were less likely as not to have been caused or aggravated in service. 

In a May 2014 addendum, the VHA expert stated that he had reviewed all pertinent medical records on VBMS, including post service records and July 2009 and April 2013 VA examination reports.  Based on review of these records and previous April 2014 opinion, the examiner concluded that there was no reason to change, revise or reverse the original opinion.  The Veteran knee and ankle condition/disabilities were less likely as not to have been caused or aggravated in service.  The examiner concluded that this opinion was consistent with sound medical principles.  
  
VA treatment records have also been considered.  However, while these records show ankle and knee pain, they do not provide any sort of etiology opinion.  

The above-cited medical evidence of record clearly establishes that the Veteran has been diagnosed with left ankle and left knee disabilities.  However, the record simply fails to establish that any such disabilities are related to service, to include aggravation of his preexisting fracture of the left lower leg.  

Initially, the Board notes that as determined above, the Veteran did have a preexisting left lower leg fracture.  Having disclosed the presence of a pre-existing disability, the Board must determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993). 

In this regard, as the VHA medical examiner clearly determined that there were no complaints or documentation in service that would pertain to an aggravation of preexisting condition of fractured leg.  There is no medical evidence of record to refute this opinion.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  In this case, there is simply no evidence that the Veteran's pre-existing leg fracture underwent any chronic increase in severity during or as a result of service. 

As such, the Board turns to the question of whether the Veteran's current left ankle and right knee  disabilities were at least as likely as nor incurred during his active duty service.  Initially, the Board observes that while the Veteran has been diagnosed with arthritis; there is no competent medical evidence of arthritis of the left ankle or left knee within one year of the Veteran's discharge from active service and, thus, the service incurrence of arthritis may not be presumed.  See 38 C.F.R. §§ 3.307 , 3.309.  

However, as arthritis is considered a chronic disease under 38 C.F.R. § 3.303, service connection can be awarded on the based upon a showing of continuity of symptomatology, alone.  See Walker, cited above.  Nevertheless, as discussed further below, there is simply no competent or credible medical or credible lay evidence showing a continuity of symptomatology since service.  See 38 C.F.R. 3.303(d).  

In this regard, as indicated, the Veteran has asserted that he experienced left ankle and knee symptoms in service that they have continued to the present.  The Board recognizes that the Veteran is competent, as a layperson, to report that about which he has personal knowledge, to include his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

In the instant case, the Board finds that the Veteran's statements regarding any continuity of symptoms since service are not credible.  Although in his report of medical history at discharge, the Veteran reported a tricked or locked knee, this was in reference to an earlier hip injury.  There was no documentation of pertinent symptoms pertaining to the left ankle or left knee at that time.  Again, the Veteran's service examination found that the Veteran's lower extremities were evaluated as normal.  Further, the Board notes that, notwithstanding the Veteran's current assertions, the post-service evidence reflects no documented indication of any left ankle disability and/or left knee disability for many years after service.   Again, it would be reasonable to assume that if the Veteran had been having continuing problems since service, he would have reported it during the course of seeking treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").    

The Board also points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

As regards to the latter point, the Board finds it significant that the Veteran first reported left ankle and knee problems related to service when he filed his current claim in May 2008, over 33 years after his discharge from service.  Again, it would be reasonable to assume that if the Veteran had been experiencing left ankle and/or knee problems since service, he would have reported it sooner.  These discrepancies weigh against the credibility of any current assertions of continuity of symptoms since service, advanced in connection with the current claim for monetary benefit.

The Board also notes that the record contains conflicting medical opinions on the question of whether the Veteran's current left ankle and left knee disabilities are related to his military service.  On one hand, the December 2013 handwritten private opinion indicated that these disorders were at least as likely as not related to service.  However, the private examiner gave no indication as to whether any pertinent in-service or post-service treatment records were considered and provided no rationale for this opinion.  On the contrary, after thoroughly reviewing the claims file, the VHA examiner opined that the Veteran's left ankle and left knee disabilities were not related to service and offered a rationale for such opinion

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93   (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens  v. Brown, 7 Vet. App. 429, 433   (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30   (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Again, the December 2013 private opinion gave no indication whether any of the Veteran's in-service and post-service treatment records were considered.  While failure to review the claims file is not fatal to the opinion (see Nieves-Rodriguez, 22 Vet. App. at 304), consideration of the relevant history is a factor in assessing the probative value of medical opinions.  In addition, the examiner also failed to provide any rationale to support the opinion.  The Board notes that, in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens, 11 Vet. App. at 382.  For these reasons, the December 2013 private opinion is afforded little probative weight. 

By contrast, after reviewing the claims file, the VHA examiner opined that the Veteran's left ankle and left knee disabilities were not related to service and offered a detailed rationale for such opinion.  The Board accepts this opinion as the most probative of medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Thus, the most persuasive medical opinion on the question of etiology of current left ankle and left knee disabilities weighs against the claims.

Finally, the Board notes that, to whatever extent statements by the Veteran and/or his representative have been offered for the purpose of establishing that there exists a medical nexus between any current left ankle and/or left knee disorders and service, to include aggravation of his pre-existing left leg fracture, such evidence provides no basis for allowance of the claims.  Matters of diagnosis and etiology of the disabilities such as the ones in the instant case are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of each disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  In this regard, the Veteran and his representative are not competent to link any left ankle and/or left knee disorder to the problems he had in service, to include aggravation of his pre-existing left leg fracture.  Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claims for service connection for left ankle disability and for left knee disability, to include a meniscal tear, must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102; Gilbert, 1 Vet. App. at  53-56.


ORDER

Service connection for a left ankle disability is denied.

Service connection for a left knee disability, to include a meniscal tear (claimed as left leg disability), is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


